Citation Nr: 1525844	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-00 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

J. Acosta, Associated Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March, 2009 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran in the Veteran's January 2010 substantive appeal he indicates that he is appealing only the issue of his ongoing back pain.  Likewise, in the Veteran's March 2009 Notice of Disagreement, he explains in reference to his nose, jaw and skull that he does not desire to seek service connection for these injuries,  and mentions them only to inform VA of the association.  Considering the foregoing, the Board concludes that the issues of service connection for a broken jaw, broken nose, and fractured skull have not been perfected and are not on appeal as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a back disorder.  The VA examination provided to the Veteran was not sufficient, and a new examination is warranted.  While there is evidence of an assault in service and a current back disability, there is insufficient evidence linking the Veteran's back disability to the assault.   While the Board is remanding to inquire from a VA examiner whether the Veteran's back disability is at least as likely as not related to his service to include the in-service assault, the Veteran is invited to seek an opinion from his primary care physician or other private physician. 

The Veteran's October 2009 VA examination report contains an opinion supported by rationale which the United States Court of Appeals of Veteran's Claims (Court) has held is improper.  The VA examiner states in short that the Veteran has not provided evidence of chronicity and no evidence that the Veteran has sustained injury to the lumbar discs.  This rationale is flawed on two grounds. One, as the Court has pointed out the question is not one of treatment but of symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology.") The Veteran's has stated in his correspondence to the Board that he has suffered from pain in his back which he dealt with by adjusting his lifestyle and taking over-the-counter medication.  The VA examiner memorializes this statement in the beginning of the VA examination, but does not address it in his opinion.  Two, the VA examiner's rationale narrows the scope of the Veteran's claim.  While the Veteran complains of back disorder, the VA examiner only speaks to the question of a lumbar disc injury, which he notes there is no evidence of in service without addressing the Veteran's contention that he suffered from back pain since the assault which left him unconscious.  Considering the above, the Board finds that a new VA examination is warranted to determine whether the Veteran's any identified back disorder is related to the Veteran's active service to include the assault he suffered which left him unconscious, for an unknown amount of time, with a fractured jaw, with a fractured skull, and a broken nose. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  

Specifically, the AOJ should attempt to obtain Service Hospital Records from the United States Air Force Academy Hospital in Colorado Springs from December 1971.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back disability. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

The Veteran should also be notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of each other, and thus, medical records must be requested from VHA by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination.  The claims folder (including a copy of this remand) should be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The examiner should review the service treatment records (STRs), and any post-service records contained in the claims file, and then take a detailed history from the Veteran regarding the onset of his back disorder any continuity of symptoms since that time.  

(a) After considering the pertinent information in the record in its entirety, the VA examiner should identify any back disorders.  The examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any back disorder identified, was incurred or aggravated by his active duty.

In providing an opinion, the examiner should comment on the Veteran's contention that his back has slowly worsened since the time of his assault in December 1971, a December 1973 STR which documents the Veteran's pain in his right and left scapula and thoracic spine, his December 1973 separation examination which documents "painful joints," and a separate STR from December 1973 wherein a clinician noted that the Veteran was kneed in the back by another service member during a basketball game.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a back disorder.  If the benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

